     Case 2:19-cv-01384-MLCF-JVM Document 39 Filed 09/25/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



JOHNNY TRAWEEK                                            CIVIL ACTION

v.                                                        NO. 19-1384

MARLIN GUSMAN, ET AL.                                     SECTION "F"



                                   ORDER

      Before the Court are two motions by the Louisiana Department

of Public Safety & Corrections’ Secretary, James LeBlanc, and

employee, Ashley Jones: (1) motion to stay discovery; and (2) Rule

12(b)(1) and 12(b)(6) motion to dismiss.        IT IS ORDERED: that the

hearing on the motions is hereby continued to October 9, 2019, on

the papers.

                       New Orleans, Louisiana, September __, 2019


                                   ______________________________
                                         MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




                                     1
